                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

SCOTT LEE SMITH,

              Plaintiff,                                 CASE NO. 17-13367

                                                         HON. MARIANNE O. BATTANI

COMMISSIONER
OF SOCIAL SECURITY,

           Defendant.
_________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
         DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Scott Lee Smith brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Commissioner denying his application for

Supplemental Security Income benefits under Title XVI of the Social Security Act, 42

U.S.C. § 1381 et seq. The case was referred to Magistrate Judge Patricia T. Morris

pursuant to 28 U.S.C. § 636(b)(1)(B), to review the final decision.

       The parties filed cross-motions for summary judgment, and Defendant filed a

notice of supplemental authority. In a Report and Recommendation ("R&R") dated

October 26, 2018, Magistrate Judge Morris recommended that Defendant's motion be

granted and that Plaintiff's motion be denied. In her R&R, the Magistrate Judge

informed the parties that objections to the R&R needed to be filed within 14 days of

service and that a party’s failure to file objections would waive any further right of

appeal. (ECF No. 21 at 30-31).
         Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court

agrees with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

DENIES Plaintiff’s Motion for Summary Judgment, GRANTS Defendant’s Motion for

Summary Judgment, and AFFIRMS the Commissioner’s decision. Plaintiff’s Complaint

is DISMISSED in its entirety.

         IT IS SO ORDERED.

Date: February 20, 2019                                             s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on February 20, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
